t c summary opinion united_states tax_court thomas r tavella petitioner v commissioner of internal revenue respondent docket no 11463-07s filed date thomas r tavella pro_se alexander d devitis for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the issue for decision is whether petitioner is subject_to self-employment_tax background some of the facts and one of the issues has been stipulated the stipulated facts and issue are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference at the time the petition was filed petitioner resided in california during petitioner worked as a consultant and independent_contractor for the sole_proprietorship of mark h randall mr randall who was doing business as the mark randall company mark randall petitioner entered into an oral contract sealed with a handshake with mr randall to work together and build his business and make it successful petitioner has worked exclusively for mark randall since petitioner described his work with mark randall as collaborative but petitioner does not handle any account completely on his own petitioner used the title president of mark randall because it conveyed to clients his importance to the business of mark randall petitioner however maintained no ownership_interest in and had no executive responsibility for mark randall as mark randall had no offices petitioner maintained a home_office for his work any travel required for petitioner’s work was usually on weekends he usually called on his clients on sunday typically petitioner consulted with synagogues in fundraising matters he conducted interviews from his home with members of the client congregations to determine their feelings about their synagogue and whether they would be willing to increase their donations petitioner might also conduct meetings with volunteer congregants to help them solicit funds mark randall paid petitioner a fixed rate per month per client until either the contract between mark randall and the client ended or the fee to the client was reduced petitioner included a schedule c profit or loss from business with his federal_income_tax return for stating his business or profession as consultant petitioner however did not report any self-employment_tax respondent examined petitioner’s return and determined that petitioner owes self- employment_tax on his income from mark randall as a result of the adjustment to self-employment_tax respondent made other computational adjustments that will be resolved by the court’s decision on the self-employment_tax issue discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 because there is no dispute as to any factual issue in this case sec_7491 is inapplicable statutory_employee petitioner argues that he is a so-called statutory_employee and therefore is not subject_to self-employment taxes generally the tax on self-employment_income applies to the net_earnings_from_self-employment of an individual sec_1401 sec_1402 in simplified terms net_earnings from self employment means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions attributable to the trade_or_business sec_1402 the term trade_or_business generally does not include the performance of services by an individual as an employee sec_1402 the term employee for employment_tax purposes has the same meaning as in sec_3121 sec_1402 an employee for employment_tax purposes is defined in pertinent part by sec_3121 as follows sec_3121 employee --for purposes of this chapter the term employee means- any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee or any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person as an agent or commission_driver who distributes certain food products as a life_insurance salesman as a home worker working on certain materials or goods or as a traveling or city salesman who is not an agent or commission_driver who meets certain other requirements the listed individuals if the contract_of_service contemplates that substantially_all of such services are to be performed personally by such individual will be classified as employees except that an individual will not be included in the term employee if he has a substantial investment in facilities used in connection with the performance of the services other than in facilities for transportation sec_3121 the social_security act amendments of restyled the predecessor of sec_3121 and extended coverage to specified classes of workers irrespective of their common-law status see 397_us_179 n according to s rept 81st cong 2d sess 1950_2_cb_302 the definition of employee was to be expanded to include individuals performing certain categories of service which are subject_to clear-cut definition and if the services are not performed in one of the designated occupational groups the paragraph is inapplicable with respect to such services petitioner takes the position that his work was similar to that of life_insurance agents and that he competed with them for clients according to petitioner it is reasonable to assume that the list of jobs was meant to be examples of and not a finite list to the exclusion of all others who may work in the same manner sec_3121 however does not provide that the term employee includes the occupations on the list it defines the term employee and lists discrete and specific categories of service that are not so ambiguous as to allow petitioner in his service profession to fit the definition of statutory_employee as prescribed by that section the legislative_history clearly states the intention of congress to exclude from the definition of employee individuals performing services that are not performed in one of the designated occupational groups if the statute does not include him petitioner counters by arguing that since he competes with life_insurance salesmen allowing them to be classified as statutory employees while denying him the same classification is unfair and violates his right of equal protection under equal protection analysis a classification in a federal statute is subject_to strict scrutiny only if it impermissibly interferes with the exercise of a fundamental right or operates to the peculiar disadvantage of a suspect class 427_us_307 411_us_1 neither of these circumstances applies here consequently the rational basis standard is the appropriate one to apply under the standard where a rational basis exists for divergent treatment of different classes of persons under a tax statute the statute is not in violation of the fifth_amendment because of the divergent treatment 461_us_540 400_us_4 generally under this standard a differentiation in treatment is not violative of equal protection principles if any state of facts rationally justifying it is demonstrated to or perceived by the courts united_states v maryland savings-share ins corp supra pincite the supreme court has stated that the presumption of constitutionality can be overcome only by the most explicit demonstration that a classification is a hostile and oppressive discrimination against particular persons and classes the burden is on the one attacking the legislative arrangement to negative every conceivable basis which might support it 309_us_83 the presumption of the existence of a rational basis for a classification in a revenue statute is particularly strong 69_tc_505 56_tc_1379 affd per curiam 459_f2d_1045 2d cir the supreme court in united_states v w m webb inc supra pincite suggests that congress intended by the statutory revision to limit those occupations that might be considered to be filled by employees petitioner has not shown that congress did not rationally decide to include individuals in specific service professions in the category of employee regardless of the common_law rules for determining the employer-employee relationship and to exclude others the court finds that the legislative classification is constitutional petitioner therefore cannot be a statutory_employee under sec_3121 it follows that petitioner had income from self-employment and is liable for self-employment_tax for see sec_1401 and sec_1402 to reflect the foregoing decision will be entered for respondent
